DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims included in the prosecution are 11, 13, 15, 17, 26, 30-31, 35-36, 38-39, 41-42 and 44- 45. Claim 47 remains withdrawn.
	
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
2.	Claims 11, 13, 15, 17, 26, 30-31, 35-36, 38-39, 41-42 and 44-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takagi (US 2007/0286898) in combination with Tardi (US 2005/0118250) and Lim (5,858,397), Ansell (6,027,726) by themselves or in combination, further in combination with Divi (US 2009/0162425), Bao (US 2005/0222396) individually or in combination.

	Tardi while disclosing liposomal compositions containing anti-neoplastic agents and no cholesterol teaches that the presence of the negatively charged phospholipids increase the blood stability of liposomes and decreased concentration of cholesterol in PG containing liposomes increases the retention of antineoplastic agent. The liposomes further contain a PEG conjugated phospholipid. The buffer was exchanged with 300 mM sucrose. The buffer however, is HEPES (Abstract, Figures, 0047, 0055-0057, 0067, 0070-0072, 0080, 0097 and Examples).  In example 1 Tardi shows the increased stability of DSPC liposomes with increased DSPG amounts and in Examples 2 and 3 Tardi shows the increased retention of anti-neoplastic agent in PG liposomes with decrease in cholesterol concentration. In paragraph 0047 Tardi even teaches cholesterol free liposomes.
	Lim while disclosing liposomal formulations teaches PEG-cholesterols and PEG-phosphatidylethanolamine are both suitable steric barriers (col. 7, lines 33-58).
Ansell similarly teaches that PEG-cholesterols and PEG-phosphatidylethanolamine are both suitable steric barriers (col. 6, line 50 through col. 7, line 6). 

	Divi while disclosing liposomal formulations teaches that the final liposomal preparation are diluted with the hydration buffer which is phosphate buffered saline, pH 7.2 and incorporation of 15 % sucrose and this extra liposomal sucrose will enable the particle sizes of liposomes close to initial after the lyophilization and rehydration (Abstract, 0044-0045, 0109, 0192, 0208, 02230240 and 0241).
	Bao while disclosing the preparation of liposomal suspensions teaches the outer medium to be phosphate buffered saline, pH 6.3containing 300 mM sucrose (Abstract, 0102).
To decrease the amount of cholesterol in the liposomes of Takagi would have been obvious to one of ordinary skill in the art since the negatively charged phospholipid in Takagi's liposomes would by itself increase the blood stability and decreased amounts of cholesterol would enable the liposome to retain the anti-neoplastic agent more within the liposomes as taught by Tardi. The use of PEG-DSPE instead of PEG-cholesterol taught by Takagi would have been obvious to one of ordinary skill in the art because Lim and Ansell teach that both PEG-derivatives are steric barriers. Liposome formation occurs when the lipid film is hydrated with a suitable buffer or distilled water and it is well known in the art that cryoprotectants such as sucrose in a buffer are added to either the lipid film or rehydration medium after lyophilization. The use of phosphate buffered saline and phosphate buffered saline and also containing sucrose are evident from the references of Divi and Bao. Although the references of Takagi, Tardi, Lim and .
3.	Claims 11, 13, 15, 17, 26, 30-31, 35-36, 38-39, 41-42 and 44-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tardi (US 2003/0147945) in combination with Takagi (US 2007/0286898) and Tardi (US 2005/0118250) and Lim (5,858,397), Ansell (6,027,726) by themselves or in combination, further in combination with Divi (US 2009/0162425), Bao (US 2005/0222396) individually or in combination.
	Tardi 945 discloses various liposomal preparations containing cisplatin, a neutral phospholipid (DSPC) an anionic lipid (DSPS) and PEG-DSPE (Examples). The amounts of DSPC: Chol: DSPS: DSPE-PEG-2000 in Example 19 are 35:45:10:10. The amounts of anionic lipid taught by Tardi are lower than the claimed amounts. In paragraph 0082 Tardi teaches that liposomes can be prepared in the absence of cholesterol and the negatively charged lipids such as PG increase the circulation longevity of the liposomes.
Takagi as discussed above, discloses liposomal compositions containing DSPC, DSPG and PEG-lipid in percentages which fall within the claimed percentages. The amounts of neutral lipids, anionic lipid and polymer conjugated lipids are 72 %, 22 % and 5.4 % 
As discussed above, Tardi 250 while disclosing liposomal compositions containing anti-neoplastic agents and no cholesterol teaches that the presence of the negatively charged phospholipids increase the blood stability of liposomes and decreased concentration of cholesterol in PG containing liposomes increases the retention of antineoplastic agent. The liposomes further contain a PEG conjugated phospholipid and (Abstract, Figures, 0047, 0055-0057, 0067, 0070-0072, 0080, 0097 and Examples).  In example 1 Tardi shows the increased stability of DSPC liposomes with increased DSPG amounts and in Examples 2 and 3 Tardi shows the increased retention of anti-neoplastic agent in PG liposomes with decrease in cholesterol concentration.
Divi while disclosing liposomal formulations teaches that the final liposomal preparation are diluted with the hydration buffer which is phosphate buffered saline, pH 7.2 and incorporation of 15 % sucrose and this extra liposomal sucrose will enable the particle sizes of liposomes close to initial after the lyophilization and rehydration (Abstract, 0044-0045, 0109, 0192, 0208, 02230240 and 0241).
Bao while disclosing the preparation of liposomal suspensions teaches the outer medium to be phosphate buffered saline, pH 6.3containing 300 mM sucrose (Abstract, 0102).
To use anionic lipid, DSPS in instant amounts with a reasonable expectation of success would have been obvious to one of ordinary skill in the art since the inclusion of amounts of 22 % of the anionic lipid in liposomes is a common practice in the art for the encapsulation of cisplatin as taught by Takagi. To decrease the amount of cholesterol in 
As discussed above, liposome formation occurs when the lipid film is hydrated with a suitable buffer or distilled water and it is well known in the art that cryoprotectants such as sucrose in a buffer are added to either the lipid film or rehydration medium after lyophilization. The use of phosphate buffered saline and phosphate buffered saline and also containing sucrose are evident from the references of Divi and Bao. Although the references of Takagi, Tardi, Lim and Ansell do not teach the hydration of the lipid film with phosphate buffered saline and liposomes having phosphate buffer with sucrose, it would have been obvious to one of ordinary skill in the art to choose a suitable buffer such as phosphate buffered saline for hydration to form liposomes and include a cryoprotectant such as sucrose in suitable amounts with a reasonable expectation of success. To choose a proper pH of the liposomal preparation, in the absence of showing the criticality, is deemed to be within the skill of the art.
4.	Claim 11, 13, 15, 17, 26, 30-31, 35-36, 38-39, 41-42 and 44-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Andresen (Progress in Lipid research (2005) by itself or in combination with Takagi (US 2007/0286898), Tardi (US 2005/0118250) or Lakkaraju ((US 2003/0026831) individually or in combination, optionally further in combination with Lim (5,858,397), Ansell (6,027,726) by themselves or in combination, further in combination with Divi (US 2009/0162425), Bao (US 2005/0222396) individually or in combination.

Andresen teaches sPLA2 hydrolysable liposomes containing DSPC/DSPG/DSPE-PEG 2000 and cisplatin (3.4). According to Anderson, significantly elevated sPLA2 activity was noticed in several cancers (3.3.2). Further according to Anderson, secretory PLA2 is an interfacially active enzyme that catalyzes the hydrolysis of the ester-linkage in the sn-2 position of glycerophospholipids, producing free fatty acids and lyso-phospholipids and these hydrolysis products act as locally generated permeability enhancers. Although it is unclear as to the percentages of the lipids in Anderson, Anderson on page 82 teaches that the degree of hydrolysis is increased by increasing amounts of PEG-lipids. Anderson further teaches on pages 85 and 86 that sPLA2 displays higher activity towards higher amounts of anionic phosphatidylglycerol and by adjusting proAEL-PG and proAEL PC composition it is possible to fine-tune and optimize the liposomal lability with respect to sPLA2 (3.3.1). It would have been obvious to one of ordinary skill in the art to adjust the amounts of PEG-lipids, neutral phospholipids and negatively charged PG in order to obtain the best possible results based on Anderson’s teachings.
The teachings of Takagi have been discussed above.
Lakkaraju discloses anionic liposomes containing phosphatidylcholine and phosphatidylglycerol and containing active agents such as anti-neoplastic agents. The liposomes contain no cholesterol. (0034, 0053-0057, 0068-0088, 0102, 0108, and 0120). According to Lakkaraju in paragraph 0087 the anionic phospholipids DOPG, DOPS and DOPA could up to 100 % of the anionic liposomes. Lakkaraju teaches 
 	One of ordinary skill in the art would be motivated to use the percentages of neutral lipids, anionic lipid and polymer conjugated lipid in claimed amounts since these amounts are routinely used in the art for the encapsulation of cisplatin as taught by Takagi. To increase the amount of negatively charged liposome and decrease the cholesterol in the liposomes would have been obvious to one of ordinary skill in the art since the negatively charged phospholipid in Takagi's liposomes would by itself increase the blood stability and decreased amounts of cholesterol would enable the liposome to retain the anti-neoplastic agent more within the liposomes as taught by Tardi 250. Although Takagi teaches PEG-cholesterol and not PEG-DSPE, one of ordinary skill in the art would be motivated to use PEG-DSPE because Lim and Ansell teach that both PEG-derivatives are steric barriers. 
	As discussed above, liposome formation occurs when the lipid film is hydrated with a suitable buffer or distilled water and it is well known in the art that cryoprotectants such as sucrose in a buffer are added to either the lipid film or rehydration medium after lyophilization. The use of phosphate buffered saline and phosphate buffered saline and also containing sucrose are evident from the references of Divi and Bao. Although the references of Takagi, Tardi, Lim and Ansell do not teach the hydration of the lipid film with phosphate buffered saline and liposomes having phosphate buffer with sucrose, it would have been obvious to one of ordinary skill in the art to choose a suitable buffer such as phosphate buffered saline for hydration to form liposomes and include a cryoprotectant such as sucrose in suitable amounts with a reasonable expectation of 
	
	Applicant’s arguments to the above rejections have been fully considered, but are not found to be persuasive. 
	Applicant’s arguments are mostly based on Dr. Mogens Madsen filed on October 20, 2020. According to applicant, Dr. Madsen is evidence of statements found in the references cited by the examiner and references submitted by applicant negating the examiner’s prima facie case for obviousness. 
	In paragraphs 4-6, Dr. Madsen discusses that the circulation time of the claimed liposome composition exhibits a surprisingly long blood circulation time of 20-23 hours in mice and 78 hours in humans and that this circulation time is longer than the half-life observed for other PC and PG containing liposomes and according to Dr. Madsen, the PC:PG liposomes (80 % :20 %) of Tardi (250) exhibit only 12-13 hours of blood half-life and only 3 hours of blood half-life and the half-life of claimed liposomes could not have been predicted from the cited publications. Further according to Dr. Madsen, the disclosed liposomes accumulates in tumors in a mouse model at a higher concentration than free cisplatin and shows superior inhibition of tumor growth compared to free cisplatin. As applicant is well-aware that PEG provides stealth properties to the liposomes and increases in blood circulation time of the liposomes irrespective of whether it is covalently coupled to cholesterol or lipid such as DSPE and therefore, a proper comparison would be between Takagi’s liposomes with instant liposomes. It is unclear to the examiner why the focus is only on Tardi’s liposomes and not Takagi. 
	Applicant’s arguments are also not persuasive since the rejection is made based on the combination of Takagi who discloses liposomal compositions containing DSPC, DSPG and PEG-lipid in percentages which fall within the claimed percentages, but containing cholesterol. Applicant’s showing of unexpected results are only based on comparison with Tardi’s references and not with Takagi’s teachings. 
	With regard to applicant’s arguments the disclosed liposomes accumulates in tumors in a mouse model at a higher concentration than free cisplatin and shows superior inhibition of tumor growth compared to free cisplatin, the examiner points out that the comparison of instant liposomes is with free active agent and not with liposomes taught by Takagi or Tardi.
	Paragraph 8 of Dr Madsen’s declaration is on the teachings of Tardi 250 which were discussed above and paragraph 9 of the declaration is about what Tardi’s referencing of prior study of Mehta and since Mehta is not used in the rejection, the examiner is unable to interpret Mehta’s observations.

	In paragraphs 13-20 Madsen interprets the teachings of Andresen. According to Madsen, Andresen describes s PLA2 hydrolyzable liposomes, but fails to disclose the percentage of any of the lipids including the PG lipids in the liposomes. The examiner has already stated that in the rejection. However, Anderson on page 82 teaches that the degree of hydrolysis is increased by increasing amounts of PEG-lipids. Anderson further teaches on pages 85 and 86 that sPLA2 displays higher activity towards higher amounts of anionic phosphatidylglycerol and by adjusting proAEL-PG and proAEL PC composition it is possible to fine-tune and optimize the liposomal lability with respect to sPLA2 (3.3.1). As pointed out above, instant claims are composition claims and the motivation to increasing the anionic PG need not be the same as applicant’s irrespective of what Andresen teaches undesirable immune response. If anionic lipids such as PG can produce an undesirable immune response, then one would expect the same undesirable immune response even by the administration of instant liposomes. With regard to Andresen’s statements in developing new liposome-based drug delivery systems and the problem of optimization of drug release both in vitro and in vivo as stated in paragraphs 17-20, 
	In paragraphs 24 and 25 Madsen interprets the teachings of Lim and Ansell used in the rejections. According Madsen Lim and Ansell describe cholesterol containing liposomes with PEGylated lipids in an amount of 8 % or less and neither publication describes the incorporation of PEGylated lipids into a cholesterol-free liposome composed solely of PC and PG liposomes of Tardi 250.
	This argument is not persuasive since these references have been combined for their teachings that PEG-cholesterols and PEG-phosphatidylethanolamine are both suitable steric barriers. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Dr. Gollamudi S. Kishore

/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612